DETAILED ACTION
The following is a Reasons for Allowance. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/30/22 has been entered, in which Applicant amended claim 13, cancelled claims 1-12 and 20, and added new claims 21-27. Claims 13-19 and 21-27 are pending in this application and have allowed as indicated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 103 rejections of claims 13-19 and 21-27 are withdrawn in light of Applicant’s amendments and explanations.

Subject Matter Overcoming Prior Art
Claims 13-19 and 21-27 are allowable. 

Reasons for Overcoming the Prior Art
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
… 
display a first calendar entry including first calendar entry details on the calendar interface, the first calendar entry being for a first account of the first user of a first domain internal to the computing system; 
display a second calendar entry without second calendar entry details on the calendar interface, the second calendar entry being for a calendar of a second account of the first user of a second domain external to the computing system; 
receive, via a second client device, a request for availabilities of the first user and a second user; and in response to the request, display at the second client device the first calendar entry including the first calendar entry details, and the second calendar entry without the second calendar entry details,
wherein upon receiving a request from the first user to hide all calendar entries from the second account in the calendar interface on the first client device, the at least one processor is configured to: 
cause the first client device to cease displaying the second calendar entry in the calendar interface; and
cause the second client device to continue to allow the second user to view the second calendar entry, and 
the second calendar entry details remain hidden when the second user hovers a cursor over or taps the second calendar entry
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Independent claim 21, and dependent claims 14-19 and 22-27 are likewise allowable. 
The closest prior art of record is described as follows:
Klausmeier et al. (U.S. Patent Application Publication Number 2008/0040188) - The abstract provides for the following: A system and method for providing temporary and limited grants of calendar access is provided. An invitee or its proxy may provide an event planner or time broker with a particular grant of calendar access comprising a date range, particular days of the week, and a particular time interval. The grant of calendar access allows the event planner to more easily identify a block of time for scheduling the particular event, the invitee calendar being updated in real-time. In some embodiments, the event planner may schedule the event and place the event directly on the invitee's calendar.
Conmy et al. (U.S. Patent Application Publication Number 2001/0014866) - The abstract provides for the following: A system for scheduling time intervals for a plurality of users comprises a database associated with one or more server means for storing a profile for each potential invitee of the system. Each invitee profile comprises user profiles that have information regarding available and unavailable times for that user and the electronic mail address for the user and resource profiles having information about the available times for a particular resource such as a room or equipment. A request generator connected over a network to the one or more server generates a request for allocation of a time interval for one or more of the plurality of invitees. The system then provides a busy time determination device that gathers the profiles for the plurality of invitees that were requested by the request generating means and that are available in the databases and determines whether those invitees are available during the time interval requested by the request generating means. For all available invitees, the electronic mail address in the profile is used to send each available requested invitee an invitation to attend at the requested time interval.
Boyer et al. (U.S. Patent Application Publication Number 2012/0284637) - The abstract provides for the following: A computer implemented method and system for managing events scheduled by multiple users in a group, provides an event management platform (EMP) in communication with a client application on each user's computing device via a network. The EMP acquires characteristic information on each computing device and each user's third party calendar applications (TPCAs), and event information on the events. The EMP, in communication with the client application, generates and stores the events based on the event information. The EMP stores the events across a data store residing on each computing device external to the client application and/or the data stores of the TPCAs, using the acquired characteristic information and event information. The stored events are accessible to each user associated with the events for performing one or more actions that are tracked and automatically updated by the EMP. The EMP also notifies the availability of the users in the group.
Mitchell et al. (U.S. Patent Application Publication Number 2013/0036369) - The abstract provides for the following: An embodiment of the invention is a method of integrating public and private calendars on a user-specific basis, such that a user is able to view multiple shared calendars created by different users. A system maintains event data relating to a future event, and receives a request to add that event to one of the user's calendars. The system creates a link between that event and the calendar, configuring the link so that updates to the event are automatically reflected on the calendar. It further enables the user to modify attributes associated with the event.
Miksovsky (U.S. Patent Application Publication Number 2009/0248480) - The abstract provides for the following: Controlled synchronization between one type of calendar and another type of calendar is provided. A family's calendar maintained and stored with a Web-based calendar service server is synchronized with a work calendar(s) of one (or more) of the family's members and vice versa. A user is allowed to define rules for synchronizing appointments between work and family calendars that, by default, automatically produce results consistent with user expectations. Calendar information is filtered based on the synchronization rules for controlling which appointments need to be synced. In an aspect, users can establish a rule to automatically synchronize new work appointments to the user's family calendar if the new work appointment falls outside of the user's normal working hours.
Callaway et al. (U.S. Patent Application Publication Number 2003/0120717) - The abstract provides for the following: A family management system provides a family manager with family-related and work-related information. This information may be provided to the family manager in the form of one or more screens depicting calendars, e-mail, and/or other tasks. In particular, family-related and work-related matters may be merged on a single screen so that the family manager can facilitate scheduling better between family-related and work-related matters.
Hala ElAarag et al. “Web-Based Systems for Communication and Scheduling.” The abstract provides for the following: Communication and scheduling are very important in today’s computer driven world. People are bound to meetings, lash, and other events that run their daily lives. In this paper we present the design and implementation of  web-based communication and scheduling system. Our goal was to create an efficient usable system that will allow users to stay in touch via e-mail and to provide a means for them to access their schedule from any where that is web accessible whether it is a wired computer or a wireless mobile device. We discuss the problems we encountered in converting our web application that we designed for a wired computer to its equivalent wireless interface.
RICHARD A. RASANSKY et al. (Japanese Patent Application Publication Number JP 2002-501249 A) - The abstract provides for the following: A computer system is provided for scheduling events between end users (20) of the system. Each end user (20) is given a unique password to protect his personal calendar. This calendar is generated from information stored in the database of the central server (10) and distributed to each end user (20) as standard HTML transmitted over the Internet (30). This custom personal calendar is viewed by the end user (20) in a standard web browser. This also avoids the need for special software programs to be purchased by end users, and also allows end users of any CPU type to read their own calendar. When an end user (20) uses this system to send an invitation or announcement to another person in the system, the sending user (20) posts the information in the other person's calendar. In addition, it has the option of sending e-mail. When the end user (20) sends an invitation or announcement to a person who is not an appointment net user, the appointment system automatically creates a unique calendar for the recipient and sends an E-mail to that person. send an email. Individuals using the system can post reminders to themselves, send announcements to people they know, and make appointments with people they know. When these messages are sent, the communication is substantially immediate since the system makes one record and allows both (or multiple) parties to view it. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624